MEMORANDUM OPINION

                                           No. 04-11-00494-CR

                                          IN RE Jason MIEARS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 3, 2011

PETITIONS FOR WRIT OF MANDAMUS DENIED

           On July 12, 2011, relator Jason Miears filed three petitions entitled “writ of audita

querla.” 2 The court has considered relator’s petitions and is of the opinion that relator is not

entitled to the relief sought. Accordingly, the petitions entitled “writ of audita querla” and all

other relief sought is DENIED. See TEX. R. APP. P. 52.8(a).


                                                                    PER CURIAM

DO NOT PUBLISH



1
  This proceeding arises out of Cause Nos. 2009-CR-6566, 2009-CR-6567, 2009-CR-6568, and 2009-CR-6569,
styled State of Texas v. Jason Miears, pending in the 379th Judicial District Court, Bexar County, Texas, the
Honorable Ron Rangel presiding.
2
 One of the petitions filed by relator was forwarded to this court from the Sixth Court of Appeals, and a second
petition was forwarded to this court from the Twelfth Court of Appeals.